Citation Nr: 0202118	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  98-00 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a nasal injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to December 
1954.  The veteran's claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an August 
1997 decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. An August 1994 Board decision denied service connection 
for residuals of a nasal injury.

3. The evidence associated with the claims file subsequent to 
the Board's August 1994 decision is new and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

4. The competent medical evidence of record does not show 
that any current nasal disorder or nasal pathology is 
causally or etiologically related to an incident of the 
veteran's active military service. 


CONCLUSIONS OF LAW

1. The Board's August 1994 decision denying service 
connection for residuals of a nasal injury is final.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).

2. The evidence received subsequent to the Board's August 
1994 decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
residuals of a nasal injury have been met.  38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
20.1105 (2001).

3. Residuals of a nasal injury were not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 
38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102 
and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim for entitlement to service connection for residuals of 
a nasal injury on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
claim of service connection was denied by the Board in an 
August 1994 decision.  That decision is final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1105.  In December 1996, the veteran 
requested that his claim be reopened.  In an August 1997 
decision, the RO concluded that new and material evidence had 
not been submitted and denied the request to reopen.  The 
veteran disagreed with that decision and timely initiated the 
present appeal.  As there is a prior final decision for this 
claim, the Board is required to determine whether new and 
material evidence has been presented before reopening the 
claim and adjudicating the claim for service connection on 
the merits.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  As 
the veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. 
§ 5103A (eliminates the concept of a well-grounded claim).

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A.  §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159).  In a February 2001 letter, the RO 
notified the veteran of this new law, and explained VA's duty 
to notify him about his claim and to assist him in obtaining 
evidence.  Moreover, as set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in an August 1997 RO letter of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  See 38 U.S.C.A. § 5103.  Moreover, in 
a December 1997 Statement of the Case and in an April 1998 
Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to service connection 
claims and new and material evidence, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board finds that the foregoing 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 of the new statute in 
that the veteran was clearly notified of the evidence 
necessary to reopen and substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  VA complied with the VCAA's duty to assist 
by aiding the appellant in obtaining outstanding medical 
evidence.  In this regard, all known and available service, 
private, and VA medical records have been obtained and are 
associated with the veteran's claims file.  In addition, the 
veteran was afforded a VA examination in March 2001, during 
which time the VA examiner offered an opinion of etiology 
concerning the veteran's residuals of a nose injury.  

The veteran has indicated that he has been receiving Social 
Security Administration (SSA) benefits since August 1990, and 
he submitted an SSA award letter to the RO in August 1990.  
The veteran has made no allegations that the SSA has medical 
evidence that is not already associated with his claims file, 
or that would otherwise be relevant to the claim on appeal.  
As such, the Board does not find that delaying the veteran's 
case for the purpose of obtaining these records will serve 
any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  In short, the Board thus finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published to 
implement that statute.  Thus, the Board will proceed with 
appellate review.

In the present case, subsequent to the August 1994 Board 
decision, the veteran submitted a December 1996 statement 
from John M. Weeter, M.D., which indicates that the veteran 
sustained a nasal fracture in active service and that this 
injury likely led to some post-service medical treatment for 
a nasal disorder.  Moreover, the veteran underwent a March 
2001 VA examination, which contains an opinion that the 
veteran's nasal condition is unlikely related to his time in 
service.  Both the December 1996 and March 2001 medical 
reports are noncumulative of evidence in the record at the 
time of the August 1994 Board decision, and the reports bear 
directly and substantially upon the specific matter under 
consideration, i.e., whether the veteran's present nasal 
disorder is attributable to service.  Moreover, in the 
Board's opinion this evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the Board 
finds that the veteran has submitted new and material 
evidence, and his claim is reopened.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or diseased 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prove service 
connection, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  That an injury occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R § 3.303(b).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

It appears that a number of the veteran's service medical 
records are missing from the claims file.  According to a 
November 1991 response from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, the veteran's service 
medical records were presumably lost or destroyed in a 1973 
fire at the NPRC.  The RO made additional requests for 
service medical records in May 1992, July 2000, and February 
2001, and received some Morning Reports.  Despite the absence 
of a complete set of service medical records, the claims file 
does include the veteran's Report of Medical Examination 
conducted at service separation in December 1954.  
Additionally, Morning Reports show that the veteran reported 
to a dispensary a number of times between August 10, 1954 and 
November 25, 1954 for undisclosed reasons.  An additional 
service document shows that he received treatment in February 
1953 for a common cold.  

The December 1954 Report of Medical Examination conducted at 
separation is negative for pertinent findings of a nasal 
injury or symptomatology.  The veteran's nose was described 
as normal on clinical evaluation, and "none" was the 
response given to items concerning both "significant or 
interval history" and "summary of defects and diagnoses."  
The Morning Reports obtained from the veteran's service unit 
in Korea, the 790th Quartermaster Company, reveal that the 
veteran was both sick in quarters and hospitalized while in 
service.  The records show that the veteran was sick in 
quarters on August 7, 1954, and hospitalized at the 121st 
Evacuation Hospital, later in August 1954, and returned to 
duty the next day.  He was also sick in quarters on September 
28, 1954.  No specifics as to the nature of his symptoms were 
given at any time. 

In the years following service, the veteran was examined by 
private physicians on numerous occasions.  The veteran 
asserted that he was treated in May 1967 by George Beard, 
M.D.  However, Dr. Beard's address was listed on the 
application as "unknown," and no medical records were ever 
received.  The veteran was seen by Drs. Giannini and Weeter 
from 1971 to 1988.  In March 1971, the veteran's medical 
history stated his nose had been broken "4-5 times."  
Subsequent treatment records reveal numerous problems with 
the nose, including rhinoplasty in May 1971, venostasis in 
1976, and telangiectasia and acne rosacea, diagnosed in the 
1980s.  At no place in the extensive medical records 
pertaining to treatment of the veteran's nose was his 
military service mentioned.  When he was seen on consultation 
in June 1986 for a "violacious coloration of the nose," his 
medical history included nasal surgery, beginning in 1968, 
without any reference to service.  

It was not until a December 1996 letter from Dr. Weeter, that 
the veteran's service was stated as the reason for his 
original treatment in 1971.  At that time, Dr. Weeter 
indicated that the veteran's nasal fracture "was an injury 
sustained in his military service overseas."  Further, Dr. 
Weeter continued by stating that the veteran's early nasal 
surgery (rhinoseptoplasty) could "certainly" be attributed 
to his nose being broken overseas.  However, he asserted that 
the veteran's acne rosacea problem with sebaceous hyperplasia 
and the early development of rhinophyma with prominent 
vascular congestion and telangiectasias were probably the 
result of the acne rosea, and he did not know whether this 
could be attributed to service.  

In January 1998, the veteran submitted three lay statements.  
The veteran's brother indicated that the veteran was "fine" 
until he went to Korea.  An acquaintance who served with the 
veteran in Korea confirmed that the veteran was hit in the 
nose with an object during service, and was taken to the 
"Sole" hospital after the object hit him.  Finally, a 
statement from another acquaintance indicates that the 
veteran has had trouble with his nose ever since his return 
from Korea.  

The veteran was afforded a VA hearing by the RO in April 
1998.  At that time, the veteran stated that he had injured 
his nose during service when he was hit with a brick while 
coming off guard duty.  He did not recall how he had gotten 
to the hospital for treatment, or how long he stayed there.  
He stated later in the hearing that a few x-rays were taken 
of his nose after the injury, but he was not told that he had 
fractured his nose.  Rather, he described his nose as having 
a "big sunk in place," and he indicated that they put "a 
little piece of steel over it," or some kind of splint.  The 
veteran complained that his nose frequently swells, turns 
black, and bleeds when pricked.  When asked whether his nose 
has affected his breathing, the veteran stated that it did 
not.  The veteran was asked three times by his representative 
if his breathing has been affected by his nasal injury, and 
each time the veteran responded, "no."  Finally, the 
veteran stated that he had not injured his nose at any other 
time prior to or during service.  The veteran indicated that 
he sought treatment from a private physician (Dr. Price) 
following service, but that Dr. Price had retired and no 
longer had any records.  The veteran stated that Dr. Price 
did not treat him, but referred him to other doctors, one of 
which was Dr. Weeter.  

Outpatient VA medical records indicate that the veteran 
received treatment for nasal congestion, rhinophyma, 
erythema, and prominent veins on his nose from 1997 to 2000.  
During one of these outpatient visits, in November 1997, the 
veteran reported that his nose was hurt in service, and that 
he had had multiple surgeries on his nose.  He requested an 
x-ray, which was taken that same day.  After reviewing the x-
ray of the nasal bones, the staff radiologist asserted that, 
"despite clinical history of previous nasal bone injury, no 
definite fracture or residual deformity is identified."  
Further, he indicated that the veteran's nasal bones appeared 
unremarkable and normal.  

The veteran was afforded a VA examination in March 2001.  The 
examiner reviewed the claims file in conjunction with the 
examination, and provided a detailed summary of many of the 
relevant medical records in the file.  Upon examination, the 
veteran complained that he had difficulty breathing, had a 
frequent clear discharge from his nose, suffered from 
sinusitis, and had recurring, dark veins on his nose.  The 
veteran also thought he might have emphysema, though he was 
not receiving treatment for a lung condition.  During the 
examination, the examiner requested that an x-ray be taken of 
the veteran's nasal bones.  The x-ray included three separate 
views of the nasal bones.  The staff physician interpreting 
the x-ray indicated that the veteran had a known clinical 
history of nasal fracture and two rhinoplasties.  However, 
after reviewing the x-ray, he determined that the nasal bone 
and nasal spine were intact without acute fracture and that 
there was no significant deviation of the nasal septum.  
Moreover, he indicated that there was no acute abnormality.  
This conclusion was verified by a contract radiologist.  
Following the examination, and based on a review of the 
claims file, the x-ray, and the documented medical records, 
the examiner stated that, in her opinion, it was "not 
likely" that the current problem resulted from the service 
related nose injury.  She asserted that the acne rosacea 
would not be expected to result from trauma.  Further, the 
examiner indicated that as the evidence of record included a 
"normal" nose upon discharge, and a history of additional 
nasal fractures other than one suffered in service, it was 
her opinion that the veteran had other injuries that caused 
his nose to become deformed and to require surgery at a later 
date.  She did not believe that the veteran's current nasal 
problems resulted from an in-service nose injury.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim.  The Board finds that 
the weight of the probative value assigned to the veteran's 
own contentions and those made by Dr. Weeter in December 1996 
indicating that the veteran's nasal surgery "certainly" 
would be attributed to his in-service nasal injury, is 
insufficient to overcome the March 2001 VA examiner's 
opinion.  While the Board acknowledges the opinion offered by 
Dr. Weeter, the comprehensive nature of the March 2001 VA 
examiner's opinion is persuasive and supported by well-
reasoned rationale.  Contrarily, the statement by Dr. Weeter 
that the veteran's "nasal fracture was an injury sustained 
in his military service overseas," appears to have been 
based on the veteran's report of his own history.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional 
medical comment, does not constitute competent medical 
evidence).  Dr. Weeter provided no clinical findings to 
support his statement.  Rather, Dr. Weeter indicated that the 
veteran explained to him that his current nasal problems 
began at the time in service when he fractured his nose, and 
Dr. Weeter accepted this statement and indicated that the 
veteran's past nasal surgery would be attributed to that 
injury.  While the Board recognizes that Dr. Weeter treated 
the veteran for his nose condition for several years, he 
failed to express a persuasive rationale that the veteran's 
current nasal disorder is related to his time in service.  
Dr. Weeter made no mention of an in-service nasal injury 
until December 1996, at the request of the veteran.  Without 
a more detailed medical rationale explaining the connection 
Dr. Weeter draws between the veteran's post-service nasal 
disorder and a claimed in-service incident, the Board finds 
that Dr. Weeter's statement is outweighed by the findings in 
the March 2001 VA examination report.

The VA examiner who conducted the March 2001 examination 
concluded that the veteran's current nasal problems were 
"not likely" related to a nose injury incurred during 
service.  This finding was made after having reviewed all the 
veteran's known and available medical records.  The VA 
examiner provided accurate summaries of the relevant records, 
and pointed to specific reasons in the record for reaching 
her conclusion.  Importantly, the VA examiner based her 
opinion on medical evidence in the record including two x-
rays taken of the veteran's nose, and the veteran's service 
separation examination.  The VA examiner suggested that the 
veteran suffered from other injuries that likely caused his 
nose to become deformed and require surgery.  In short, as 
discussed above, the Board is more persuaded by the March 
2001 VA medical opinion, than the December 1996 statement 
from Dr. Weeter, regarding the etiology of any current nasal 
disorder. 

The Board notes that despite the difference in opinion 
regarding the etiology of a nasal injury, both the VA 
examiner and Dr. Weeter appeared to reach the same conclusion 
that the veteran's nasal skin disorder is not likely a result 
of active service.  The March 2001 VA examiner's opinion 
concludes that acne rosacea was not a condition that comes 
from trauma.  Similarly, in December 1996, Dr. Weeter 
indicated that he "did not know" whether acne rosacea could 
be related to service or not but that the veteran's sebaceous 
hyperplasia and the early development of rhinophyma with 
prominent vascular congestion and telangiectasias were 
"probably" the result of the acne rosacea.

Aside from Dr. Weeter's December 1996 statement, there is 
nothing in the veteran's service medical records, private 
treatment records, VA outpatient treatment records, or VA 
examination which ascribes any current nasal disorder to an 
injury during service.  The Board acknowledges the lay 
statements from the veteran's brother and the two 
acquaintances, who suggest that the veteran was "fine" 
prior to entering service, was injured during service, and 
has had trouble with his nose since service separation.  
Nevertheless, there is no indication that the persons who 
submitted those statements have any medical expertise.  As 
such, while they may be competent to provide an "eye-witness 
account of a veteran's visible symptoms," laypersons are 
simply not capable of offering evidence that requires medical 
knowledge.  See Espiritu, 2 Vet. App. at 494.  

In the present case, the Board does not dispute that the 
veteran may have sustained some sort of nose injury in 
service, as he contends.  Nevertheless, his service 
separation examination report is negative for any findings of 
a nose disorder or chronic residuals of a nose injury.  
Moreover, there is simply no probative medical evidence that 
any current nose disorder, including a skin disorder of the 
nose, was manifested during service, and the first documented 
medical evidence of a nose disorder did not appear until many 
years after service.  Further, it was determined by the VA 
examiner that acne rosacea, the veteran's skin disorder on 
his nose, does not stem from trauma, and Dr. Weeter stated 
that he did not know whether that disorder is related to 
service.  The evidence of record fails to reveal any medical 
findings consistent with a nasal injury until 1967 or 1968, 
and there is no documented treatment for a nose disorder 
until 1971, which is long after the veteran was separated 
from active service.  In short, there is no probative medical 
evidence of a causal relationship between any current nose 
disorder and an incident of the veteran's active service.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a nasal injury.  
While there is medical evidence of a current nasal disorder, 
the evidence fails to show that any current nasal disorder is 
causally or etiologically related to an incident of active 
service.  Despite the veteran's statements asserting such a 
relationship, it does not appear that the veteran has any 
medical expertise or training, and as such, he is not 
competent to render an opinion about medical etiology.  See 
Espiritu, 2 Vet. App. at 494-95.  

The Board has considered the benefit of the doubt rule.  
However, as the preponderance of the evidence is against the 
veteran's claim, the evidence is not in equipoise, and there 
is no basis to apply the rule in this case.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a nasal injury. 

Service connection for residuals of a nasal injury is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

